DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASONS FOR ALLOWANCE
2.  	Claims 1-7 and 9-20, renumber as 1-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Woytowitz et al. (US 2020/0307174 A1) teaches A method comprising: providing a model of a three-dimensional (3D) part; (“The present disclosure provides methods for converting a three-dimensional (3D) part or model of the part into machine code.” [0011]) Woytowitz also teaches slicing the model into multiple layers; (“the partitioning comprises slicing the part into a plurality of layers.” [0015]) Woytowitz further teaches identifying an infill-wall boundary and an exterior-interior boundary of each layer of the model; (“FIG. 18 shows an example of a structural element of length L comprising infills and face skins. A three dimensional structure with the structure illustrated in FIG. 18 may result in strong, stiff, and lightweight structural elements. The face skin may have a thickness of t.sub.f and the distance between the face skins may be h.sub.c. Along the exterior of the top face skin, external forces (F/2) may be exerted at two points, A and B, separated by a distance d. Along the exterior of the bottom face skin, external counter forces may be exerted at points C and D. The exterior forces can result in a response from the internal forces exerted by the material of the infill pattern, represented as sheer stress (σ.sub.zx) in FIG. 19.” [0171] “The design of proper wave geometry may also lead to the connection of the ends of a portion of the infill walls with conformal curves. With harmonic infill patterns, the thin walls of the infill can be supported by adjacent infill material, thus, stabilizing the infill against buckling. The harmonic pattern may be constructed so the separate curves can touch one another as illustrated in FIG. 20.” [0174] “FIG. 21 illustrates a sub-model 2100 of an infill material surrounded by large scale solid materials 2101. The G-code and intermediate files can identify the attachment points of the infill to the remaining structure. The attachment points may be represented by the boundary nodes (B). Portion 2102 depicts a sub-model of the infill material. The repeating pattern of the sub-model is a parallelogram surrounded by boundary and internal nodes. Portion 2103 illustrates a part of the infill sub-model(s) that contains internal nodes (I).” [0176]) Woytowitz teaches constructing an interior voxel mesh of the model, the interior voxel mesh including a plurality of voxels; (“s shown in FIG. 11, component 1012 may be printed to have any number of voxels 1026 with any combination of shape, size, location, orientation, material, and property. For example, although voxels 1026 are shown as cubes, voxels 1026 may alternatively be spheres, pyramids, or another shape of the same or different sizes. In addition, each voxel 1026 may be fabricated from the same material or from multiple different materials. Further, properties (e.g., a density, a hardness, a stiffness, a conductivity, a reactivity, etc.) of each voxel 1026 may be the same or different” [0144] “The arrangement of voxels 1026 within each analytic element 1142 may be represented as a set of intersections (e.g., points, lines and/or planes where each voxel 1026 intersects a border of each analytic element 1142 and/or each other) and directional vectors corresponding to the properties of each individual voxel 1026. The intersections and directional vectors may be determined as functions of the virtual mesh created at operation 1220 and the particular layout of voxels 1026 generated by processor 1027.” [0155]) Woytowitz also teaches augmenting the interior voxel mesh to construct an augmented mesh; extending the augmented mesh to construct a protomesh, the protomesh having an exterior surface; extruding the exterior surface of the protomesh to construct a final mesh; (“Processor 1027 may then apply the intended use conditions (e.g., the constraints and forces received at operation 1230) to corresponding nodes and/or surfaces of analytic elements 1142 in the mesh of model 1140 (see FIG. 14), and predict the global performance of part 1012 based at least in part on an aggregated characteristic of each individual analytic element 1142 (operation 1260). For example, as seen in FIG. 14, model 1140 of part 1012 is shown as being constrained at a left end, with a force of a particular magnitude and direction being applied at a right end. Processor 1027 may yield results in the form of nodal displacements and element stresses. The nodal displacements and element stresses may then be translated into displacement fields and stress fields, which can be shown overlaid with model 1140 on display 1025 (operation 1270).” [0157] “One or more of a first mesh may be generated in the first region and one or more of a second mesh may be generated in a second region to yield a mesh array in the partitioned computer model. The first mesh may be at a smaller scale than the second mesh. The first mesh may comprise infill regions. The second mesh may comprise large scale regions. The large scale regions can be meshed and processed with a tool path generator. Partitioning can comprise slicing the part into a plurality of layers.” [0169] “the virtual build simulator can create a “virtual build” model of the part. Such virtual build may be a complete virtual build. The virtual build simulator can reveal the final shape of the part and provide the user with visualization of the build in a virtual 3D printing process.” [0185]) Woytowitz further teaches 3D printing the 3D part represented by the model according to the multiple layers of the slicing operation; and conducting a finite element analysis of the 3D printed part using the final mesh. (“One or more of a first mesh may be generated in the first region and one or more of a second mesh may be generated in a second region to yield a mesh array in the partitioned computer model. The first mesh may be at a smaller scale than the second mesh. The first mesh may comprise infill regions. The second mesh may comprise large scale regions. The large scale regions can be meshed and processed with a tool path generator.” [0169] “Partitioning can generate one or more parameters for printing the part. ... Partitioning can comprise slicing the part into a plurality of layers. Partitioning may determine the toolpath based upon built in rules with the user input. The method for performing analysis on a part for printing may further comprise performing finite element analysis on the toolpath. Once performance metrics are determined, they may be used to optimize fiber orientation for 3D printed parts.” [0180]) Prior art by Kumar et al. (US 2018/0046168 A1) teaches identifying a first layer of the multiple layers as a first critical layer; examining a second layer of the model and a third layer of the model, the second layer of the model above the first layer of the model at least a predetermined minimum number of layers, the third layer adjacent to and above the second layer, the second and third layers examined to determine if a difference in a dimension of the perimeter of the second layer and the third layer is above a predetermined threshold value; imposing a common two-dimensional reference grid on each critical layer, each two-dimensional reference grid made up of grid squares; (“multiple sets of extracted structural features are provided in the cueing model 221, one set for each of a scale or range of scales for which the 3-D model 222 may be printed. For example, a first set of extracted features may be designated for use when printing the original scale 3-D model 222 after being resized (scaled) and sliced into a first range of layers, such as a range from 100 layers to 1000 layers. A second set of extracted features may be designated for use when printing the original scale 3-D model 222 after being resized and sliced into a second range of layers, such as a range from 1001 to 10,000 layers. A third set of extracted features may be designated for use when printing the original scale 3-D model after being resized and sliced into a third range of layers, such as a range from 10,000 to 100,000 layers, etc.” [0066] “FIG. 5 depicts a flow diagram of a method 500 for using the cueing model to preserve the structural integrity of the 3-D model when printing after being re-scaled, as performed by the test model creation module 230 and test model adjustment module 232 of FIG. 2, according to one or more embodiments. The method 500 scales the original 3-D model to a desired size for printing so as to create a 3-D test model, extracts the significant structural features from the test model, and then checks that upon layer by layer printing, those significant structural features maintain, within a predetermined threshold level, their size, shape and position as compared with the size, shape and position of corresponding structural features shown in the cueing model. More specifically, method 500 checks for “grid fitting” (i.e., alignment), “consistent plate cross—section area” (i.e., weight) and “consistent inter—plate separation” (i.e., spacing) of the significant structural features of test model during printing. Any differences greater than a predetermined threshold level, set as a matter of design choice in method 500, requires adjustment. Such adjustment is achieved by shifting at least a portion of a 2-D layer of the voxel grid during printing in order to ensure as accurately as possible a constant position, weight and spacing for the extracted structural features.” [0096-0097] “FIG. 6 illustrates a top view of a 3-D model of two concentrically positioned toruses. A first torus 602 concentrically surrounds a second torus 604. Toruses 602 and 604 are each illustrated in the form of a tessellated mesh, where the surface of each torus is represented by a plurality of adjacently connected polygons; in this case, squares (although other polygonal shapes can be use, such as triangles, tetrahedrons or octagons). FIG. 7 illustrates a 3-D model of the toruses of FIG. 6, where the surface of the 3-D model is shown in an octree representation.” [0075]) Claims 13, 14, 17 and 19 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-7 and 9-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “if the difference in the dimension of the perimeter of the first layer and the second layer is below the predetermined threshold value: examining a fourth layer of the model, the fourth layer adjacent to and above the third layer to determine if a difference in a dimension of the perimeter of the third layer and the fourth layer is above a predetermined threshold value.” In claim 13: “for each such grid square of the first critical layer having such a second grid square of the second critical layer, including a voxel in the interior voxel mesh, the voxel being the volume defined between the first grid square and the second grid square.”  In claim 14:  “the distance is above the threshold augmentation distance, positioning an additional node between the existing node and the infill-wall boundary, the additional node positioned spaced apart from the existing node in a direction perpendicular to the exterior face.”  In claim 17: “the exterior node is within a predetermined extension threshold distance of the infill-wall boundary, defining a snapped node, repositioning the exterior node onto the infill-wall boundary; or where the exterior node is not within the extension threshold distance of the infill- wall boundary, defining a remaining node, adding an extended node aligned with the layer corresponding to the remaining node at a position closest to the remaining node along the infill-wall boundary.” In claim 19: “identifying a point along the exterior-interior boundary that is aligned with and closest to an exterior node of the protomesh; and adding an outer wall node at the identified point to the protomesh.”
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619